This case is before the court on defendant’s motion to dismiss. The issue presented is whether plaintiffs complaint has set forth any claim upon which relief can be granted. For the reasons discussed herein, we dismiss plaintiffs petition.
Plaintiff "Copyright” John A. Quillin, Jr. "1949” filed this petition on February 24, 1981, alleging false imprisonment and copyright infringement. From the papers submitted, it appears plaintiff believes he has copyrighted his name and claims some sort of false imprisonment by various government officials who have infringed his copyright. Plaintiff cites to the thirteenth amendment of the Constitution, the United Nations Declaration on Human Rights, and a Deed of Manumissions from 1863.
This is an unfortunate petition where plaintiff evidently has some grievance — be it real or imaginary — but has not presented any claim to this court on which relief can be granted. Any claim of false imprisonment sounds in tort and is beyond this court’s jurisdiction. E.g., Somali Develop*728ment Corp. v. United States, 205 Ct. Cl. 741, 508 F.2d 817 (1974). Additionally, we find no validity to the plaintiffs argument that a person can copyright his own name and claim that false imprisonment by the government has infringed that copyright.
Therefore, defendant’s motion to dismiss is granted and plaintiffs petition is dismissed.
Plaintiffs motion for rehearing was denied October 2, 1981.